         Case 5:19-cr-00373-F Document 209 Filed 04/23/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
vs.                                     )      Case No. CR-19-373-7-F
                                        )
ISAAC VIEYRA,                           )
                                        )
                    Defendant.          )

                                       ORDER
      Before the Court is Defendant’s Amended Unopposed Motion to Combine
Plea and Sentencing [Doc No. 208]. For the reasons stated in the Motion, and noting
that the Government has no objection, the Court finds that the Motion should be
GRANTED.
      Defendant’s plea and sentencing shall be combined. The Court directs the
United States Probation Office to conduct a presentence investigation and to prepare
a Presentence Investigation Report (Report) concerning the offense and this
offender. Defendant is ordered to assist in the preparation of the Report, and
Defendant or defense counsel shall contact the United States Probation Office upon
receipt of this Order to facilitate the preparation of the Report.
      This defendant, Isaac Vieyra, is excused from compliance with the upcoming
scheduling order deadlines in this case.
      The Speedy Trial Act gives the Court the discretion to “accommodate limited
delays for case specific needs.” United States v. Zedner, 547 U.S. 489, 499 (2006).
The circumstances of this case, as set forth in the Motion, justify an ends of justice
determination that a continuance of the trial and further proceedings “outweigh the
best interest of the public and the defendant in a speedy trial.” 18 U.S.C.
             Case 5:19-cr-00373-F Document 209 Filed 04/23/20 Page 2 of 2




§ 3161(h)(7)(A); see also United States v. Toombs, 574 F.3d 1262, 1273 (10th Cir.
2009). The Court further finds that any delay caused by the granting of the Motion
is excludable under the Speedy Trial Act. See id. The change of plea hearing set for
10:00 a.m. on April 29, 2020, is STRICKEN.
        IT IS SO ORDERED this 23rd day of April, 2020.




19-0373p015 (Vieyra).docx
